Citation Nr: 1605781	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a right foot disability (including painful neuroma), to include a threshold matter of whether new and material evidence has been received to reopen a claim of service connection for right foot pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for bilateral pes planus (claimed as right foot, nerve condition).  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the  record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration, and the Veteran was granted a 60-day abeyance period for the submission of further additional evidence.  Additional evidence, including a private medical opinion from S.W., D.P.M., was received.  

The issues of service connection for pes planus (on de novo review) and for neuroma, to include as secondary to pes planus, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. A March 1970 rating decision denied the Veteran service connection for a foot and leg disability based essentially on findings that pes planus was noted on entry and was not shown to have been aggravated by service.  

2. Evidence received since the March 1970 rating decision suggests that the pre-existing pes planus may have been aggravated by service, relates to an unestablished fact necessary to substantiate the claim of service connection for pes planus, and raises a reasonable possibility of substantiating the claim.  





CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right foot disability (pes planus) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants that portion of the claim that is being decided (reopens the claim of service connection for right foot pes planus), there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened and allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

A March 1970 rating decision denied the Veteran service connection for a feet and leg disability based essentially on findings that pes planus was noted on his entry in service and was not shown to have been aggravated therein.  The Veteran initiated an appeal of that rating decision, but did not perfect the appeal following the May 1970 issuance of a statement of the case (SOC).  Consequently, the March 1970 rating decision became final.  38 U.S.C.A. § 7105.  

Evidence received since the March 1970 rating decision includes a November 2016 private medical opinion by podiatrist S.W. stating "it is evident that pes planus became significantly worse during military and aggravated neuroma symptoms as well as occurrence of misstep during military training."  Such evidence was not of record in March 1970, and is new.  As it suggests that the Veteran's pre-existing right foot pes planus was aggravated in service, it relates to an unestablished fact necessary to substantiate the claim of service connection for right foot pes planus.  The evidence is competent and probative, because the provider is a medical professional; particularly in light of the "low threshold" standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010), the evidence raises a reasonable possibility of reopening the claim.  Accordingly, the Board finds that evidence received since March 1970 is both new and material, and that the claim of service connection for a right foot disability (pes planus) may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a right foot disability (pes planus) is granted.  


REMAND

The analysis turns to de novo review (to include of the reopened claim of service connection for right foot pes planus).  

In a June 2015 statement podiatrist S.W. opined that the Veteran's "right foot symptoms are from axonotmesis and secondary long-term intermittent neuritis of the second branch of the medial plantar nerve in the right foot which is most consistent with the type of dramatic stretching trauma to tissue that occurred during his time at Navy boot camp in 1967."  It was also noted that the Veteran has moderate bilateral pes planus which is unrelated to his right foot symptoms.  In a November 2016 medical opinion, S.W. stated "it is evident that pes planus became significantly worse during military and aggravated neuroma symptoms as well as occurrence of misstep during military training."  S.W. explained that both conditions were asymptomatic prior to service and continue to persist postservice.  Neither opinion acknowledges the December 1969 VA examination (which did not find right foot axonotmesis or neuroma).  The November 2016 opinion is conclusory in nature; it does not include rationale that cites to supporting factual data.  [Notably, the two opinions also appear facially inconsistent.]  Accordingly, a remand for an examination to secure an adequate medical advisory opinion in this matter is necessary.  

In addition, the most recent records of VA treatment in the record are from May 2012.  Any updated records of VA evaluations or treatment the Veteran has received for his right foot since may contain pertinent information, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his right foot since May 2012.  

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right foot disability (ies).  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each right foot disability found (or shown by the record).  The rationale for the response should specifically include comment on (expressing with rationale agreement or disagreement with) the private podiatrist's diagnoses of axonotmesis and neuroma.

(b) Did the Veteran's right foot pes planus (which was noted on induction) increase in severity during service?  Please identify the factual data that support the conclusion.  

(c) Please identify the likely etiology for each right foot disability other than pes planus diagnosed.  Is it at least as likely as not that such disability is related to the Veteran's service (duties and alleged injury therein)?  The rationale for the response should include comment on (expressing agreement or disagreement with) the private opinion that pes planus became significantly worse in service, and that neuroma became more symptomatic due to a misstep on military training.  

(d) Was a right foot neuroma caused or aggravated by another (co-existing) right foot disability diagnosed? 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate (de novo) the claim of service connection for a right foot disability (to encompass both pes planus and any neuroma found).  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


